Citation Nr: 1627104	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-36 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 60 percent for pseudofolliculitis barbae (PFB) and seborrheic dermatitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and October 2008 rating decisions of the Roanoke, Virginia Department of Veterans' Affairs (VA) Regional Office (RO).  The June 2008 rating decision reduced the Veteran's disability rating for his skin condition from 60 percent to 30 percent and the October 2008 rating decision continued the 30 percent rating.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in November 2012, and a transcript of the hearing is of record.  

In June 2014 the Board restored the 60 percent disability rating for the Veteran's skin condition and remanded the issue of entitlement to a disability rating in excess of 60 percent for his skin condition for additional development.  


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran's PFB and seborrheic dermatitis are productive of involvement of more than 40 percent of exposed areas affected and constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs required during the past 12 month period; however, there is no evidence of visible or palpable tissue loss, gross distortion or asymmetry of three or more featured or paired sets of features or six or more characteristics of disfigurement.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent for PFB and seborrheic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7806 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

VA's duty to notify was satisfied by a September 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes U.S. Naval Medical Center in Portsmouth, Virginia (NMC) medical records, VA examinations, and statements and testimony from the Veteran and his representative.  

The September 2009 and September 2014 VA examinations and October 2014 VA opinion reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).

In June 2014, the Board remanded this case so the Veteran could be afforded a VA examination, which was completed as discussed above.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

The Veteran's PFB and seborrheic dermatitis are assigned a 60 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7800-7806 (2015).  

Under Diagnostic Code 7800 for burn scars, scars due to other causes, or other disfigurement, of the head, face, or neck, there are no 60 percent criteria.  The next highest criteria is 80 percent, which is warranted when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or when six or more characteristics of disfigurement are present.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).  80 percent is the maximum available schedular rating under Diagnostic Code 7800.  

The eight characteristics of disfigurement, for purposes of 38 C.F.R. § 4.118, are:  a scar of five or more inches (13 or more centimeters (cm)) in length; a scar at least one-quarter inch (0.6 cm) wide at the widest part; surface contour of the scar elevated or depressed on palpation; a scar adherent to the underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square cm); abnormal skin texture (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm); underlying soft tissue missing in an area exceeding six square inches (39 square cm); indurated and inflexible skin in an area exceeding six square inches (39 square cm).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2015).

Disabling effects other than disfigurement that are associated with an individual scar of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury are evaluated separately under the appropriate diagnostic code, and 38 C.F.R. § 4.25 should be applied to combine the rating(s) with the rating assigned under Diagnostic Code 7800.  Id., Note 4 (2015).

Diagnostic Code 7806 provides that dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118 (2015).  60 percent is the maximum available schedular rating under Diagnostic Code 780.  

The probative medical evidence of record, including the NMC medical records and the VA examinations, demonstrates that the Veteran's PFB and seborrheic dermatitis are productive of involvement of more than 40 percent of exposed areas affected and constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs required during the past 12 month period; however, there is no evidence of visible or palpable tissue loss, gross distortion or asymmetry of three or more featured or paired sets of features or six or more characteristics of disfigurement.  A July 2008 NMC record demonstrates the Veteran's seborrheic dermatitis was noted to be severe, involving 50 to 60 percent of the face and approximately 40 percent of the scalp.  NMC records throughout the period of the appeal reflect the use of constant or near-constant systemic therapy as well.  As the Veteran is assigned the maximum disability rating under Diagnostic Code 7806, he cannot be awarded a disability rating in excess of 60 percent under this Diagnostic Code.  

Although the NMC medical records and the September 2009 and September 2014 VA examinations reflect findings of scales, lesions, crusting, hyperpigmentation of the head and face, there is no probative evidence in the record of any findings of visible or palpable tissue loss, gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2015).  The September 2009 VA examination specifically found no ulceration, exfoliation, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  The September 2014 VA examination revealed findings of no disfigurement of the head, face or neck.  

The Board has also considered other applicable Diagnostic Codes that contain criteria for ratings higher than 60 percent, however, as the Veteran does not have exfoliative dermatitis (erythroderma) with generalized involvement of the skin, systemic manifestations such as fever, weight loss and hypoproteinemia and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12-month period, Diagnostic Code 7817 is not applicable.  38 C.F.R. § 4.118 (2015).  

The Board observes that the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding his current symptoms and the effects on his daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where he has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, characterization of the skin disability and symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Therefore, the probative evidence of record reflects that the Veteran's PFB and seborrheic dermatitis more nearly approximate the 60 percent disability rating currently assigned under Diagnostic Code 7806.  38 C.F.R. § 4.118 (2015).  

Accordingly, the Board concludes that the Veteran's PFB and seborrheic dermatitis does not warrant a disability rating in excess of 60 percent at any time throughout the duration of the appeal.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's PFB and seborrheic dermatitis are contemplated by the schedular criteria.  The Board notes that itching is specifically contemplated by the criteria which evaluates the Veteran's disability based on the percentage of body area "affected," as well as frequency of treatment thereof.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected PFB and seborrheic dermatitis such that he is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  

Finally, when entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this case, the Veteran has not asserted, and the evidence does not show that he is unemployable due to his service-connected PFB and seborrheic dermatitis.  Because there is no evidence of unemployability, further consideration of entitlement to TDIU is not required.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

A disability rating in excess of 60 percent for pseudofolliculitis barbae (PFB) and seborrheic dermatitis is denied.  



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


